TDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is objected to as being insufficiently descriptive.  For search and research purposes, the title of an invention should be indicative of its inventive concept.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: METHOD OF DISPLAYING ICONS ON A TOUCH DISPLAY OF A WEARABLE DEVICE

Abstract
The abstract of the disclosure is objected to because it is not directed to the claimed invention.  It appears to be directed to the invention of one or more parent application(s).  Correction is required.

Claim Objections
Claims 7 & 14 are objected to because of the following informalities:  Awkward wording.  As currently drafted, each claim appears to recite the limitation of physically moving a portion of a display from one location to another.  Examiner suggests the following; appropriate consideration is required.

… wherein the touch input comprises a drag input of touching a first position of the touch display and moving from the position to a second position of the touch display.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically regarding independent claim 1, the limitation of reducing the size of a first circular icon does not appear to have sufficient support in the specification or the drawings.  As depicted in figures 42A-D, when originally centered circular icon 4111 is displaced by newly centered and enlarged circular icon 4116, icon 4111 is not reduced in size as required by claim 1.  Independent claims 8 & 15 are similarly situated.  All dependent claims are rejected under this section as no claimed limitation appears to cure this issue.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-10 & 14-17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US PGPUB 2010/0218141 A1; “Xu” hereinafter).
Regarding claim 1, Xu discloses a device comprising: a touch display and one or more processors (see abstract, where Xu teaches an electronic device including a processor; see also figure 1, where Xu depicts electronic device 100 comprising processor 110, display component 120 and user input/output 140; see also paragraph 11, where Xu teaches user input/output 140 may be integrated with display component 120 and embodied in the form of a touch screen).  Xu further discloses the device comprises a memory storing one or more programs including instructions (see figure 1; see also paragraph 9, where Xu depicts and teaches electronic device 100 comprising processor 110 and memory 130, the memory stores application code to be executed by processor 110) which, when executed by the one or more processors, cause the wearable device to:

Xu does not appear to explicitly disclose the electronic device is wearable.  However, Xu does teach (at paragraph 10) that the electronic device may be implemented as any consumer or industrial device that includes a user interface having a display component.  Thus Xu’s electronic device could be embodied in a smart watch, as smart watches with integrated touch screens were known prior to the effective priority date of the instant application (see, for instance, US PGPUB 2011/0255379 A1 to Vidal, who discloses Digital Wristwatch, Digital Watch, and Digital Clock and at paragraph 59 teaches a touch-screen used for providing input to a digital watch).  Examiner further notes that a handheld device such as a cell phone, smart phone or PDA is wearable in conjunction with a “phone holder” type arm band or strap such that the handheld device is secured to one’s body while exercising (such holders were in st generation Apple iPhone).  Therefore, a reasonable interpretation of the claimed term “wearable” reads on the electronic device of Xu.
Regarding claim 2, Xu discloses the device of claim 1.  Xu further discloses the first circular icon comprises a first indicator representing the first application and the second circular icon comprises a second indicator representing the second application (see figure 2; see also paragraph 16, where Xu depicts and teaches multimedia playback icon 202 and several other icons 204, 206, 208 and 210 on display component 201; other icons 204, 206 208 and 210 may be associated with other applications such as a browser or a text messaging application; multimedia playback icon 212 in circular form and comprising graphics indicative of rewind, fast forward, stop and play “buttons” and icon 208 also in circular form and comprising graphics indicative of an old-school telephone dial, thus a phone or some similar application).
Regarding claim 3, Xu discloses the device of claim 1.  Xu further discloses the instructions, when executed by the one or more processors, further cause the one or more processors to, based on one of the first circular icon or the second circular icon being selected, control the touch display to display information related to an application corresponding to the selected one of the first circular icon or the second circular icon (see paragraph 13, where Xu teaches selection of an icon may launch or start a corresponding application or other feature or function or command associated with the icon; such a selection may be performed, for example, by clicking or double clicking on the icon).
Regarding claim 7, Xu discloses the device of claim 1.  Xu further discloses the touch input comprises a drag input of touching a first portion of the touch display and moving the touched first portion to a second portion of the touch display [sic] (see paragraphs 14 & 17, where Xu teaches a drag-and-drop operation).
Regarding claim 8, this method claim essentially restates the limitations of apparatus claim 1, in that the device of claim 1 appears to be configured to perform or implement the method steps of claim 8.  Therefore, the same analysis applies to claim 8.
Regarding claim 9, this method claim essentially restates the limitations of apparatus claim 2, in that the device of claim 2 appears to be configured to perform or implement the method steps of claim 9.  Therefore, the same analysis applies to claim 9.
Regarding claim 10, this method claim essentially restates the limitations of apparatus claim 3, in that the device of claim 3 appears to be configured to perform or implement the method steps of claim 10.  Therefore, the same analysis applies to claim 10.
Regarding claim 14, this method claim essentially restates the limitations of apparatus claim 7, in that the device of claim 7 appears to be configured to perform or implement the method steps of claim 14.  Therefore, the same analysis applies to claim 14.
Regarding claim 15, this non-transitory computer-readable medium (CRM) claim essentially restates the limitations of method claim 8, in that the program(s) with instructions stored on the CRM of claim 15 would cause an executing processor to perform the method steps of claim 8.  Furthermore, Xu teaches (at paragraph 9) memory device 130 stores software or firmware and may be embodied as RAM, ROM or other memory devices, thus non-transitory CRM.  Therefore, the same analysis applies to claim 15.
Regarding claim 16, this CRM claim essentially restates the limitations of method claim 9, in that the program(s) with instructions stored on the CRM of claim 16 would cause an executing processor to perform the method steps of claim 9.  Therefore, the same analysis applies to claim 16.
Regarding claim 17, this CRM claim essentially restates the limitations of method claim 10, in that the program(s) with instructions stored on the CRM of claim 17 would cause an executing processor to perform the method steps of claim 10.  Therefore, the same analysis applies to claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 4, 11 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Baek et al. (US PGPUB 2007/0275736; “Baek” hereinafter).
Regarding claim 4, Xu discloses the device of claim 1.  Xu does not appear to explicitly disclose the first circular icon corresponds to a watch application, and the first circular icon comprised information regarding a current time.  However, Xu teaches a plurality of icons representing different applications, one of which could be dedicated to a watch or time application, as electronic devices with watch icons and associated applications were known in the art prior to the effective filing date of the instant application.
For example, and in a similar field of endeavor, Baek discloses Method for Providing Idle Screen Layer Endowed with Visual Effect And Method for Providing Idle Screen by Using the Same.  At figures 3A & 3B, as well paragraph 39, Baek depicts and teaches time icon layer 230 which provides various watch-type icons such as that labeled 410 in figure 3A and such as that labeled 420 in figure 3B, so as to inform of the current time based on the location of a mobile communication terminal (device).  Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Baek as applicable to the device of Xu, and would have been motivated to combine in order to provide a user with a useful and attractive indication of the current time.  The result would have been an electronic device with a plurality of icons representing different applications, one of which is an application displaying the current time, thus an improved device that better meets user expectations.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application.
Regarding claim 11, this method claim essentially restates the limitations of apparatus claim 4, in that the device of claim 4 appears to be configured to perform or implement the method steps of claim 11.  Therefore, the same analysis applies to claim 11.
Regarding claim 18, this CRM claim essentially restates the limitations of method claim 11, in that the program(s) with instructions stored on the CRM of claim 18 would cause an executing processor to perform the method steps of claim 11.  Therefore, the same analysis applies to claim 18.

Claims 5, 6, 12, 13, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Newham et al. (US PGPUB 2014/0028539 A1; “Newham” hereinafter).
Regarding claim 5, Xu discloses the device of claim 1.  Xu does not appear to explicitly disclose the instructions, when executed by the one or more processors, further cause the one or more processors to:  while the touch display is in an inactivated state, detect that the wearable device 1s lifted, and based at least in part on the detecting that the wearable device is lifted, control the touch display to change from the inactivated state to an activated state.  However, such a “lift to wake” gesture was known in the art prior to the effective filing date of the instant application.  For instance, Newham discloses Anatomical Gestures Detection System Using Radio Signals.  At paragraph 52, Newham teaches motion commands, such as quickly raising a wrist-mounted device, may be recognized as activation/de-activation commands.
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Newham as applicable to the device of Xu, and would have been motivated to combine in order to conserve power by activating a device’s touchscreen only after a predetermined lifting gesture has been detected, as a brightly lit display screen is known to be anathema to long battery life.  Furthermore, Xu teaches (at paragraph 24) mobile devices equipped with GPS and accelerometer sensors capable of detecting of [sic] human activities such as walking; GPS is 
Regarding claim 6, the combination of Xu and Newham discloses the device of claim 5.  The combination further discloses the instructions, when executed by the one or more processors, further cause the one or more processors to:  while the touch display is in an activated state, detect that the wearable device is lowered, and based at least in part on the detecting that the wearable device is lowered, control the touch display to change from the activated state to the inactivated state (see Newham at paragraph 52, where Newham teaches a motion command such as quickly raising a wrist-mounted device may be recognized as activation/de-activation commands, thus a suggestion to de-activate if the wrist-mounted device is lowered).
Regarding claim 12, this method claim essentially restates the limitations of apparatus claim 5, in that the device of claim 5 appears to be configured to perform or implement the method steps of claim 12.  Therefore, the same analysis applies to claim 12.
Regarding claim 13, this method claim essentially restates the limitations of apparatus claim 6, in that the device of claim 6 appears to be configured to perform or implement the method steps of claim 13.  Therefore, the same analysis applies to claim 13.
Regarding claim 19, this CRM claim essentially restates the limitations of method claim 12, in that the program(s) with instructions stored on the CRM of claim 19 would cause an executing processor to perform the method steps of claim 12.  Therefore, the same analysis applies to claim 19.
Regarding claim 20, this CRM claim essentially restates the limitations of method claim 13, in that the program(s) with instructions stored on the CRM of claim 20 would cause an executing processor to perform the method steps of claim 13.  Therefore, the same analysis applies to claim 20.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Gray et al. (US PGPUB 2013/0342672 A1; “Gray” hereinafter) discloses Using Gaze Determination with Device Input.  At paragraph 42, Gray teaches a non-illuminated (thus inactivated) device or a device in a power-saving mode could be “woken up” when a particular action is detected that suggests that the user is going to engage the device, such as by lifting the device and angling it in a position for viewing; a light sensor could be used instead of or in addition to the gyroscope and/or accelerometer to determine a user’s readiness to engage the device.  N.B. Gray was cited in at least parent case 16/585958 (now U.S. Patent 11,134,381).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAURENCE J LEE/               Primary Examiner, Art Unit 2624